Citation Nr: 1625622	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  09-47 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to November 1999.

These matters initially came before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In November 2010, the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.  The Board denied the claims for service connection for a lung disorder and asthma in a July 2014 decision.  The Court of Appeals for Veterans Claims (Court), pursuant to a Joint Motion for Remand dated April 2015, vacated the July 2014 decision and remanded the appeal.  

The Board remanded the claims in accordance with the April 2015 Court remand in July 2015.  VA examinations were obtained and the claim for service connection for a lung disorder was granted in an October 2015 rating decision.  A 100 percent rating was assigned.  A Supplemental Statement of the case was issued in October 2015 regarding the claim for service connection for asthma.  The Board notes that the claim for service connection for a lung disorder was granted in the October 2015 rating decision and is no longer in appellate status.  See Schoen v. Brown, 6 Vet. App. 456, 457 (1994).


FINDINGS OF FACT

1.  During the pendency of the appeal, the Veteran manifested symptoms of productive cough, inspiratory rales, and pain or pressure in the chest, which has been attributed to his diagnosis of non-specific interstitial pneumonia.  Asthma had been determined to be a provisional diagnosis until all testing was completed.

2.  The Veteran does not manifest an asthma disability based on the most comprehensive review of the record in service and thereafter.

CONCLUSION OF LAW

Asthma was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015).

The RO provided the required notice in letters sent to the Veteran in October 2007.  These letters informed the Veteran of what evidence was required to substantiate his claims and of his and VA's respective duties for obtaining evidence.  The October 2007 letter informed the Veteran of the laws regarding the assignment of effective dates and disability ratings.  The case was last adjudicated in an October 2015 Supplemental Statement of the Case.
 
Regarding the duty to assist, the record contains the Veteran's service treatment records, VA medical records, VA examination reports, the Veteran's lay statements, private treating source records, and statements from the Veteran's representative.

During the November 2010 hearing, the undersigned Veterans Law Judge clarified the issues on appeal, and elicited testimony from the Veteran.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  38 C.F.R. § 3.103.

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 
The Board remanded the appeal in July 2015 for additional VA examinations to be obtained to ascertain the etiology of the Veteran's respiratory disability.  

In order to ascertain the etiology of the Veteran's respiratory symptoms, VA obtained an additional medical opinion in October 2015.  This report reflects the examiner reviewed the Veteran's past medical history and provided an opinion supported by rationale and citation to the evidence of record.  The Board therefore concludes that the October 2015 report is adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Board finds that there was substantial compliance with the July 2015 Board remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Laws and Regulations

Veterans are entitled to compensation from the VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).

To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).
Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.   See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. §§ 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Having carefully considered the Veteran's claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against his claim.  The service treatment records reflect that the Veteran reported in February 1989 that he had been coughing productively for seven months.  It was indicated he was a smoker.  An examination showed the lungs were clear to auscultation.  The lungs were abnormal on a retention examination in February 1994.  Bilateral inspiratory rales were noted.  

The Veteran complained of sharp right anterior chest pain for 48 hours in March 1999.  The chest pain was associated with diaphoresis, but there was no shortness of breath.  The lungs were clear on examination.  The assessment was atypical chest pain.

On the June 1999 separation examination, the lungs and chest were normal.  A chest X-ray revealed calcified granulomas in both upper lungs, but no acute process was identified.  The Veteran indicated in the separation report of medical history that he had pain or pressure in the chest and a chronic cough on a report of medical history. 

Post service, it was concluded following a sleep study at a VA facility in November 2006 that the Veteran had upper airway resistance syndrome.  The Veteran was seen in July 2007 with a productive cough.  The assessments were bronchitis, history of asthma/chronic obstructive pulmonary disease, stable interstitial lung disease, history of pneumonia, and non-specific interstitial pneumonitis.  On VA hospitalization in October 2007, the diagnoses were acute bronchitis and interstitial lung disease.  

VA records dated August 2007 show CT of the Veteran's chest revealed evidence of chronic interstitial lung disease.

December 2007 biopsy revealed interstitial lung disease with changes suggestive of respiratory bronchiolitis.

At a June 2013 VA examination, the Veteran was diagnosed with asthma and interstitial lung disease and pneumonitis.  

The Board remanded the claims in accordance with the April 2015 Court remand in July 2015.  

VA obtained an examination in October 2015.  The VA examiner noted that the Veteran did not have multiple respiratory disorders.  Instead, the examiner opined that the Veteran manifested non-specific interstitial pneumonia.  COPD and asthma had been previously listed provisional diagnoses pending further workup, resulting in the finding of the interstitial lung pathology.

The examiner noted that April 2014 CT of the Veteran's chest indicated the presence of bilateral diffuse groundglass opacities with areas of peripheral sparing.  Also visible on imaging was scattered minimally enlarged mediastinal and hilar lymph nodes due to underlying interstitial disease.  

The October 2015 examiner opined that the diagnoses of asthma and COPD seems to have been used in the process of work up until the more definitive diagnosis of interstitial lung disease was given in 2007.  The examiner noted that the Veteran did not present with "wheezing" and that absent this symptom, they opined that it was less likely than not that the Veteran manifested an asthma disability.  Put simply, asthma was not found.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Board finds that the October 2015 VA opinion is probative and persuasive as to the presence of an asthma disability.  The opinion was rendered by a medical professional with the expertise to opine on the matters at issue in this case.  In addition, the examiner considered the Veteran's lay evidence and based her opinions following a review of the claims folder as well as a complete physical examination.  The October 2015 VA examiner also provided rationale for the conclusions reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  

The Board finds that the VA medical opinion from October 2015 is the most probative evidence of record and weighs against the claim.  This opinion is of more probative weight than the Veteran's statements and the VA treatment records indicating the presence of an asthma disability.  The Board finds that the October 2015 VA examination most accurately reflects the clinical evidence of record and provides well-supported rationale for the opinion contained therein.

The Veteran is competent to report observing symptoms of respiratory distress.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  A lay person is competent to provide testimony regarding factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

However, the Board finds that the ability to distinguish between a reactive airway disease and interstitial lung disease is the province of experienced, medical professionals that are able to utilize objective imaging and other diagnostic criteria to identify the disease entity.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Based upon the more probative evidence of record, the Board concludes that asthma was not manifest during service or thereafter.  A preponderance of the evidence is against the claim and there is no doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for asthma is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


